DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The replacement drawing of fig. 4 filed on April 25, 2022 is hereby acknowledged.

3.	Claims 1-2, 10-11, 19-20, 25-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-9, 12-18, 21-24, 27-30 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 3-9, 12-18, 21-24, 27-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 14, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Dimino on  April 25, 2022.

The withdrawn claims are here rejoined to  their respective independent claims.

(Currently Amended) A method of wireless communications by a relay node, comprising:
attempting, at the relay node, to decode code block groups of a transport block, wherein the code block groups are received by the relay node in a resource allocation and according to an original encoding configuration across a plurality of symbols of the transport block;
identifying, at the relay node, a symbol in the resource allocation that includes both of i) a first part of a successfully decoded code block group and ii) a part of an unsuccessfully decoded code block group;
modifying, at the relay node, the original encoding configuration corresponding to the symbol into a modified transmit configuration for the symbol;
encoding, at the relay node, a second part of the successfully decoded code block group according to the original encoding configuration, wherein the second part is outside of the symbol; and
transmitting, from the relay node, the transport block including i) the encoded second part of the successfully decoded block group and ii) the symbol according to the modified transmit configuration.
(Currently Amended) The method of claim 1, wherein transmitting the symbol according to the modified transmit configuration comprises:
replacing the part of the unsuccessfully decoded code block group with a known padding signal.
(Withdrawn - Currently Amended) The method of claim 1, wherein transmitting the symbol according to the modified transmit configuration comprises:
replacing resource elements of both the first part of the successfully decoded code block group and the part of the unsuccessfully decoded code block group with blank resource elements.
(Withdrawn – Currently Amended) The method of claim 3:[[,]] 
further comprising: 
	determining a number of resource elements occupied by the first part of the successfully decoded code block group; and
	determining whether the number of resource elements is less than a threshold number;
wherein replacing the first part of the successfully decoded code block group with the blank resource elements is in response to the number of resource elements being less than the threshold number.
(Withdrawn Currently Amended) The method of claim 3:[[,]] 
further comprising[[:]] determining whether the symbol includes a reference signal; 
wherein replacing the resource elements of the first part of the successfully decoded code block group with the blank resource elements is in response to the symbol not including the reference signal.
(Withdrawn Currently Amended) The method of claim 1, wherein transmitting the symbol according to the modified transmit configuration comprises:
boosting a transmit power of the first part of the successfully decoded code block group.
(Withdrawn Currently Amended) The method of claim 1:[[,]] 
further comprising:
	identifying, at the relay node, a second symbol in the resource allocation that includes only a part of a respective unsuccessfully decoded code block group; and 
	determining a second modified transmit configuration for the second symbol; 
wherein transmitting the transport block further comprises transmitting the second symbol according to the second modified transmit configuration.
(Withdrawn Previously Presented) The method of claim 7, wherein transmitting the second symbol according to the second modified transmit configuration comprises:
replacing resource elements of the respective unsuccessfully decoded code block group with blank resource elements.
(Withdrawn Currently Amended) The method of claim 7, wherein: 
the symbol and the second symbol contain separate parts of the same first unsuccessfully decoded code block group, and 
transmitting the symbol according to the modified transmit configuration and transmitting the second symbol according to the second modified transmit configuration comprises transmitting a scaled version of the first unsuccessfully decoded code block group on the resource allocation corresponding to the symbol and the second symbol.
(Currently Amended) A relay node device for wireless communication, comprising:
a memory configured to store instructions; and
one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to:
	attempt, at the relay node, to decode code block groups of a transport block, wherein the code block groups are received by the relay node in a resource allocation and according to an original encoding configuration across a plurality of symbols of the transport block;
	identify, at the relay node, a symbol in the resource allocation that includes both of i) a first part of a successfully decoded code block group and ii) a first part of an unsuccessfully decoded code block group;
	modify, at the relay node, the original encoding configuration corresponding to the symbol into a modified transmit configuration for the symbol;
	encode, at the relay node, a second part of the successfully decoded code block group according to the original encoding configuration, wherein the second part is outside of the symbol; and
	transmit, from the relay node, the transport block including i) the encoded second part of the successfully decoded one of the  and ii) the symbol according to the modified transmit configuration.
(Currently Amended) The device of claim 10, wherein transmitting the symbol according to the modified transmit configuration comprises replacing the part of the unsuccessfully decoded code block group with a known padding signal.
(Withdrawn Currently Amended) The device of claim 10, wherein transmitting the symbol according to the modified transmit configuration comprises replacing resource elements of both the part of the successfully decoded code block group and the first part of the unsuccessfully decoded code block group with blank resource elements.
(Withdrawn Currently Amended) The device of claim 12, wherein: 
the one or more processors are configured further to execute the instructions to:
	determine a number of resource elements occupied by the first part of the successfully decoded code block group;
	determine whether the number of resource elements is less than a threshold number; and
replacing the first part of the successfully decoded code block group with the blank resource elements is in response to the number of resource elements being less than the threshold number.
(Withdrawn Currently Amended) The device of claim 12, wherein:
the one or more processors are configured further to execute the instructions to determine whether the symbol includes a reference signal; and
replacing the resource elements of the first part of the successfully decoded code block group with the blank resource elements is in response to the symbol not including the reference signal.
(Withdrawn Currently Amended) The device of claim 10, wherein transmitting the symbol according to the modified transmit configuration comprises boosting a transmit power of the first part of the successfully decoded code block group.
(Withdrawn Previously Presented) The device of claim 10, wherein:
the one or more processors are configured further to execute the instructions to:
	identify, at the relay node, a second symbol in the resource allocation that includes only a part of a respective unsuccessfully decoded code block group; and
	determine a second modified transmit configuration for the second symbol; and 
transmitting the transport block further comprises transmitting the second symbol according to the second modified transmit configuration.
(Withdrawn Previously Presented) The device of claim 16, wherein transmitting the second symbol according to the second modified transmit configuration comprises replacing resource elements of the respective unsuccessfully decoded code block group with blank resource elements.
(Withdrawn Currently Amended) The device of claim 16, wherein:
the symbol and the second symbol contain separate parts of the same first unsuccessfully decoded code block group; and
transmitting the symbol according to the modified transmit configuration and transmitting the second symbol according to the second modified transmit configuration comprises transmitting a scaled version of the first unsuccessfully decoded code block group on the resource allocation corresponding to the symbol and the second symbol.
(Currently Amended) A relay node device for wireless communication, comprising:
means for attempting, at the relay node, to decode code block groups of a transport block, wherein the code block groups are received by the relay node in a resource allocation and according to an original configuration across a plurality of symbols of the transport block;
means for identifying, at the relay node, a symbol in the resource allocation that includes both of i) a first part of a successfully decoded code block group and ii) a part of an unsuccessfully decoded code block group;
means for modifying, at the relay node, the original configuration corresponding to the symbol into a modified transmit configuration for the symbol;
means for encoding, at the relay node, a second part of the successfully decoded code block group according to the original encoding configuration, wherein the second part is outside of the symbol; and
means for transmitting, from the relay node, the transport block including i) the encoded second part of the successfully decoded code block group and ii) the symbol according to the modified transmit configuration.
(Currently Amended) The device of claim 19, wherein transmitting the symbol according to the modified transmit configuration comprises replacing the part of the unsuccessfully decoded code block group with a known padding signal.
(Withdrawn Currently Amended) The device of claim 19, wherein transmitting the symbol according to the modified transmit configuration comprises replacing resource elements of both the first part of the successfully decoded code block group and the part of the unsuccessfully decoded code block group with blank resource elements.

(Withdrawn Currently Amended) The device of claim 21:
further comprising:
	means for determining a number of resource elements occupied by the first part of the successfully decoded code block group; and
	means for determining whether the number of resource elements is less than a threshold number;
wherein replacing the first part of the successfully decoded code block group with the blank resource elements is in response to the number of resource elements being less than the threshold number.
(Withdrawn Currently Amended) The device of claim 21:
further comprising means for determining whether the symbol includes a reference signal; 
wherein replacing the resource elements of the first part of the successfully decoded code block group with the blank resource elements is in response to the symbol not including the reference signal.
(Withdrawn Currently Amended) The device of claim 19, wherein transmitting the symbol according to the modified transmit configuration comprises boosting a transmit power of the first part of the successfully decoded code block group.
(Currently Amended) A non-transitory computer-readable medium storing instructions executable by one or more processors to:
attempt, at a relay node, to decode code block groups of a transport block, wherein the code block groups are received by the relay node in a resource allocation and according to a first encoding configuration across a plurality of symbols of the transport block;
identify, at the relay node, a symbol in the resource allocation that includes both of i) a first part of a successfully decoded code block group and ii) a part of an unsuccessfully decoded code block group;
modify, at the relay node, the first encoding configuration corresponding to the symbol into a modified transmit configuration for the symbol;
encode, at the relay node, a second part of the successfully decoded code block group according to the first encoding configuration, wherein the second part is outside of the symbol; and
transmit, from the relay node, the transport block including i) the encoded second part of the successfully decoded code block group and ii) the symbol according to the modified transmit configuration.
(Currently Amended) The medium of claim 25, wherein transmitting the symbol according to the modified transmit configuration comprises replacing the part of the unsuccessfully decoded code block group with a known padding signal.
(Withdrawn Currently Amended) The medium of claim 25, wherein transmitting the symbol according to the modified transmit configuration comprises replacing resource elements of both the part of the successfully decoded code block group and the first part of the unsuccessfully decoded one of code block groups with blank resource elements.
(Withdrawn Currently Amended) The medium of claim 27 wherein:
the instructions are further executable by the one or more processors to:
	determine a number of resource elements occupied by the first part of the successfully decoded code block group; and
	determine whether the number of resource elements is less than a threshold number; and
replacing the first part of the successfully decoded code block group with the blank resource elements is in response to the number of resource elements being less than the threshold number.
(Withdrawn Currently Amended) The medium of claim 27, wherein:
the instructions are further executable by the one or more processors to determine whether the symbol includes a reference signal; and
replacing the resource elements of the first part of the successfully decoded code block group with the blank resource elements is in response to the symbol not including the reference signal.
(Withdrawn Currently Amended) The medium of claim 25, wherein transmitting the symbol according to the modified transmit configuration comprises boosting a transmit power of the first part of the successfully decoded code block group.




Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

                                                    Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Claims 1-30 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “modifying, at the relay node, the original encoding configuration corresponding to the symbol into a modified transmit configuration for the symbol; encoding, at the relay node, a second part of the successfully decoded code block group according to the original encoding configuration, wherein the second part is outside of the symbol; and transmitting, from the relay node, the transport block including i) the encoded second part of the successfully decoded block group and ii) the symbol according to the modified transmit configuration” in combination with the other elements as specified in claim.

Claim 10 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “modify, at the relay node, the original encoding configuration corresponding to the symbol into a modified transmit configuration for the symbol;
encode, at the relay node, a second part of the successfully decoded code block group according to the original encoding configuration, wherein the second part is outside of the symbol; and
transmit, from the relay node, the transport block including i) the encoded second part of the successfully decoded one of the  and ii) the symbol according to the modified transmit configuration” in combination with the other elements as specified in the claim.

Claim 19 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “means for modifying, at the relay node, the original configuration corresponding to the symbol into a modified transmit configuration for the symbol;
means for encoding, at the relay node, a second part of the successfully decoded code block group according to the original encoding configuration, wherein the second part is outside of the symbol; and means for transmitting, from the relay node, the transport block including i) the encoded second part of the successfully decoded code block group and ii) the symbol according to the modified transmit configuration” in combination with other elements as specified in claim.

Claim 25 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “modify, at the relay node, the first encoding configuration corresponding to the symbol into a modified transmit configuration for the symbol; encode, at the relay node, a second part of the successfully decoded code block group according to the first encoding configuration, wherein the second part is outside of the symbol; and transmit, from the relay node, the transport block including i) the encoded second part of the successfully decoded code block group and ii) the symbol according to the modified transmit configuration” with other elements as specified in the claim.

Moreover, the Applicant’s arguments concerning the underlined claim elements are found to be persuasive.
	
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sun et al (US 2017/0026297 A1) discloses encoding of code block groups, including modifying the coding rate to allocate modulation symbols (section 0034-0040, 0103-0106).

	Sugiyama et al (US 2012/0201193 A1) discloses a relay station which performs encoding of packet.
	
BALDEMAIR et al (US 2022/0116148 A1) discloses mapping of status/ACK/NACK signal for reception of code block groups, subblock group (section 0032-0037).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473